                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

HOLLY DENISE GREEN,                                  )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )        CAUSE NO. 1:17-cv-00318-SLC
                                                     )
COMMISSIONER OF SOCIAL                               )
SECURITY,                                            )
                                                     )
       Defendant.                                    )

                                          OPINION AND ORDER

       Plaintiff Holly Denise Green appeals to the district court from a final decision of the

Commissioner of Social Security (the “Commissioner”) denying her application under the Social

Security Act (the “Act”) for Disability Insurance Benefits (“DIB”).1 For the following reasons,

the Commissioner’s decision will be AFFIRMED.

                                             I. BACKGROUND

       On January 18, 2013, Green filed an application for DIB, alleging disability as of

December 4, 2012. (DE 15 Administrative Record (“AR”) 8, 261-62). Green’s application was

denied initially and upon reconsideration. (AR 160-63, 166-74). At Green’s request, a hearing

was held before Administrative Law Judge Terry Miller (the “ALJ”) on February 24, 2015. (AR

34-42, 174-84). However, the ALJ continued the hearing, and it was completed on May 19,

2015. (AR 76-134). At the hearing, Green, who was represented by an attorney, and vocational

expert Robert Barkhaus testified. (AR 76). On July 31, 2015, the ALJ issued an unfavorable

decision, finding that Green was not disabled. (AR 5-26). Green requested that the Appeals



       1
           All parties have consented to the Magistrate Judge. (DE 21); see 28 U.S.C. § 636(c).
Council review the ALJ’s decision (AR 32-33), and the Appeals Council denied her request,

making the ALJ’s decision the final, appealable decision of the Commissioner (AR 1-4).

       Green filed a complaint with this Court on July 27, 2017, seeking relief from the

Commissioner’s final decision. (DE 1). In her appeal, Green alleges that the ALJ: (1) erred in

his adverse credibility finding concerning her symptom testimony; (2) improperly rejected the

opinion of state agency psychologist Dan Boen, PH.D., in determining Green’s residual

functional capacity (“RFC”); and (3) failed to support Green’s mental RFC with substantial

evidence. (DE 23 at 5-15).

                                   II. THE ALJ’s FINDINGS

       Under the Act, a claimant is entitled to DIB if she establishes an “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to . . . last for a continuous period of not less than 12

months.” 42 U.S.C. §§ 416(i)(1), 423(d)(1)(A). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.

§ 423(d)(3).

       In determining whether Green is disabled as defined by the Act, the ALJ conducted the

familiar five-step analytical process, which required him to consider the following issues in

sequence: (1) whether the claimant is currently unemployed; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment meets or equals one of the

impairments listed by the Commissioner, see 20 C.F.R. § 404, Subpt. P, App’x 1; (4) whether the

claimant is unable to perform her past work; and (5) whether the claimant is incapable of




                                                 2
performing work in the national economy.2 See Dixon v. Massanari, 270 F.3d 1171, 1176 (7th

Cir. 2001); 20 C.F.R. § 404.1520. An affirmative answer leads either to the next step or, on

steps three and five, to a finding that the claimant is disabled. Zurawski v. Halter, 245 F.3d 881,

886 (7th Cir. 2001). A negative answer at any point other than step three stops the inquiry and

leads to a finding that the claimant is not disabled. Id. The burden of proof lies with the

claimant at every step except the fifth, where it shifts to the Commissioner. Id. at 885-86.

        At step one, the ALJ found that Green had not engaged in substantial gainful activity

since her alleged onset date of December 4, 2012. (AR 10). At step two, the ALJ found that

Green had the following severe impairments: fibromyalgia; history of bilateral knee pain due to

osteoarthritis and a meniscal tear requiring arthroscopic repair surgery; neck (and related

headache) pain and low back pain due to cervical and lumber degenerative arthritis; rosacea/rash;

obesity; depression; and anxiety. (AR 10-11).

        At step three, the ALJ concluded that Green did not have an impairment or combination

of impairments severe enough to meet or equal a listing. (AR 11-13). Before proceeding to step

four, the ALJ determined that Green’s symptom testimony was “not entirely credible” (AR 16),

and assigned her the following RFC:

                 [T]he claimant has the [RFC] to perform sedentary work . . . (i.e.
                 she can lift/carry/push/pull up to 10 pounds; sit at least 6 hours out
                 of an 8[-]hour workday; and, can stand/walk, in combination, at
                 least 2 hours out of an 8[-]hour workday). However, she has the
                 following additional limitations: she needs a sit/stand option
                 (which allows for alternating between sitting and standing up to
                 every 30 minutes, if needed, but the positional change will not
                 render the individual off task); only occasional climbing of ramps
                 and stairs, balancing, stopping, kneeling, and crouching, but never
                 climbing ladders, ropes, or scaffolds and never crawling. In

        2
           Before performing steps four and five, the ALJ must determine the claimant’s RFC, or what tasks the
claimant can do despite her limitations. 20 C.F.R §§ 404.1520(e), 404.1545(a). The RFC is then used during steps
four and five to help determine what, if any, employment the claimant is capable of. 20 C.F.R. §§ 404.1520(e),
404.1545(a)(5).
                                                        3
               addition, she needs to avoid concentrated exposure to hazards (i.e.
               operational control of dangerous moving machinery, unprotected
               heights, slippery/uneven/moving surfaces), and needs to work in an
               indoor, temperature[-]controlled environment. Mentally, [she]
               cannot understand or carry out detailed or complex job
               instructions, but can perform simple, repetitive tasks on a sustained
               basis (meaning 8 hours a day/5 days a week, or an equivalent work
               schedule), no sudden or unpredictable workplace changes; cannot
               perform tasks requiring intense/focused attention for prolonged
               periods; and needs work at a flexible pace (where the employee is
               allowed some independence in determining either the timing of
               different work activities, or pace of work).

(AR 13). Based on this RFC, the ALJ found at step four that Green could not perform her past

relevant work. (AR 20). The ALJ considered the testimony of the vocational expert and other

evidence in the record and determined at step five that Green could perform other jobs in the

national economy that exist in significant numbers, and therefore, her application for DIB was

denied. (AR 20-21).

                                 III. STANDARD OF REVIEW

       Section 405(g) of the Act grants this Court “the power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g). The Court’s task is limited to determining whether the ALJ’s factual findings

are supported by substantial evidence, which means “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744

(7th Cir. 2005) (citation omitted). The decision will be reversed only if it is not supported by

substantial evidence or if the ALJ applied an erroneous legal standard. Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000).

       To determine if substantial evidence exists, the Court reviews the entire administrative

record but does not re-weigh the evidence, resolve conflicts, decide questions of credibility, or

                                                 4
substitute its judgment for the Commissioner’s. Id. Rather, if the findings of the Commissioner

are supported by substantial evidence, they are conclusive. Id. Nonetheless, “substantial

evidence” review should not be a simple rubber-stamp of the Commissioner’s decision. Id.

(citing Ehrhart v. Sec’y of Health & Human Servs., 969 F.2d 534, 538 (7th Cir. 1992)).

                                         IV. ANALYSIS

       A. The ALJ Provided Adequate Reasons for Rejecting Dr. Boen’s Opinion

       Green argues that the assigned RFC is flawed because the ALJ erred in rejecting the

opinion of Dr. Boen, an examining psychologist, who opined that Green’s short-term memory

was significantly deficient and that she would have trouble concentrating on the job.

       The RFC is “the individual’s maximum remaining ability to do sustained work activities

in an ordinary work setting on a regular and continuing basis,” meaning eight hours a day, for

five days a week. SSR 96-8p, 1996 WL 374184, at *2 (July 2, 1996); see Young v. Barnhart,

362 F.3d 995, 1000-02 (7th Cir. 2004) (citations omitted); 20 C.F.R. § 404.1545(a)(1) (“Your

[RFC] is the most you can still do despite your limitations.”). The RFC assessment “is based

upon consideration of all relevant evidence in the case record, including medical evidence . . . .”

SSR 96-5p, 1996 WL 374183, at *5 (July 2, 1996); see 20 C.F.R. § 404.1545. Although an ALJ

may decide to adopt the opinions in a medical source statement concerning the ability of a

claimant to perform work-related activities, the RFC assessment is an issue reserved to the ALJ.

SSR 96-5p, 1996 WL 374183, at *4.

       Dr. Boen examined Green on May 15, 2013. (AR 437-42). In the narrative of Dr.

Boen’s report, he observed that Green “has trouble concentrating and focusing.” (AR 438). In

assessing Green’s memory, Dr. Boen asked her to recall three objects immediately and to do so

again after five minutes. (AR 440). Initially, Green was able to recall all the objects, but after


                                                 5
five minutes she could not recall any. (AR 440). Then Dr. Boen listed five digits to Green and

asked her to repeat them forwards and backwards. (AR 440). “Immediate recall was five digits

forward and four digits backward.” (AR 440).

         Dr. Boen concluded that “[Green’s] concentration was mildly deficient. Her long-term

memory was mildly deficient. Her short-term memory was significantly deficient. Her

immediate recall was normal.” (AR 440-41). Dr. Boen opined that “Green could understand

what was asked to do on a job but she would not be able to remember it. She would have trouble

concentrating and staying on task.” (AR 441).

         On June 11, 2013, Vitjay Kamineni, M.D., saw Green for a “disability physical,” noting

that her chief complaint was bilateral knee and right shoulder pain. (AR 442-46). Dr. Kamineni

reported that Green’s remote and recent memory were intact, and that she had a normal attention

span. (AR 446). A mental status exam showed “appropriate mood and affect”; the ability to

articulate well; and normal speech or language, rate, volume, and coherence. (AR 446).3

         The ALJ rejected Dr. Boen’s opinion that Green would not be able to remember

instructions in the workplace, and that she would have trouble concentrating and staying on task,

citing Dr. Kamineni’s report that Green’s “remote and recent memory [were] intact” and that her

attention span was normal. (AR 18-19). The ALJ also noted that other hospital records

described Green as having “normal judgment and thought content.” (AR 19).

         Green contends that the ALJ’s proffered reasons for discrediting Dr. Boen’s opinion are

flawed because: (1) as a psychologist, Dr. Boen’s opinion was entitled to greater weight than Dr.

Kamineni’s opinion; and (2) Green’s concentration and memory are not related to her judgment


         3
           The ALJ assigned no weight to the “Medical Source Statement” in Dr. Kamineni’s report. (AR 19
(referencing AR 446)). However, Dr. Kamineni’s opinions regarding Green’s concentration and memory are
recorded in his report separate from the Medical Source Statement, and therefore, the ALJ did not reject those
findings in Dr. Kamineni’s report. (See AR 446).
                                                         6
and thought content.

       Regarding Green’s first argument, she is correct that the ALJ should generally assign

more weight to the opinion of a medical professional with expertise regarding an impairment.

See 20 C.F.R. § 404.1527(c)(2)(ii) (“Generally, the more knowledge a treating source has about

your impairment(s) the more weight we will give to the source’s medical opinion.”); see also

White v. Barnhart, 415 F.3d 654, 658-60 (7th Cir. 2005) (recalling that each medical opinion,

other than a treating physician’s opinion entitled to controlling weight, must be evaluated

pursuant to factors articulated in 20 C.F.R. § 404.1527(c) to determine the proper weight to

apply to it). At the same time, “[t]he administrative law judge is not required or indeed

permitted to accept medical evidence if it is refuted by other evidence—which need not itself be

medical in nature . . . .” Simila v. Astrue, 573 F.3d 503, 515 (7th Cir. 2009) (quoting Wilder v.

Chater, 64 F.3d 335, 337 (7th Cir. 1995)). To that point, it is well established that a medical

source opinion may be credited or discredited based on whether it is internally consistent or

consistent with other evidence of record. Loveless v. Colvin, 810 F.3d 502, 507 (7th Cir. 2016)

(“The ALJ also properly discounted Dr. Cusack’s opinion due to lack of consistency.” (citing 20

C.F.R. § 404.1527(c)(4))); Clifford, 227 F.3d at 871 (explaining that medical evidence may be

discounted if it is internally inconsistent); Hampton v. Berryhill, No. 2:17-CV-62-PRC, 2018 WL

1101985, at *6 (N.D. Ind. Mar. 1, 2018) (“[T]he more consistent an opinion is with the record as

a whole, the more weight [is given] to that opinion.” (second alteration in original) (citation and

internal quotation marks omitted)).

       In this case, the ALJ rejected Dr. Boen’s opinion that Green’s short-term memory was

“significantly deficient” and that she would have trouble “concentrating and staying on task,”

finding it was inconsistent with Dr. Kamineni’s opinion that Green’s “recent memory was intact”


                                                 7
and that she had “a normal attention span.” (See AR 18-19 (referencing AR 440-41, 446)).

Furthermore, the state agency psychologists who reviewed Green’s record opined that she had

only “moderate difficulties” in maintaining concentration, persistence, or pace. (AR 140, 152).

Thus, the ALJ rejected Dr. Boen’s opinion regarding Green’s concentration and memory because

it was inconsistent with other medical evidence of record. Resolving such conflicts in crafting

the RFC is the province of the ALJ. Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995).

       Green’s argument to the contrary focuses on the weight that the ALJ assigned to Dr.

Boen’s opinion, amounting to a plea to reweigh the evidence—a task which the Court cannot do.

See Clifford, 227 F.3d at 869 (recalling that courts “do not reweigh the evidence, resolve

conflicts, decide questions of credibility, or substitute our own judgment for that of the

Commissioner” (citations omitted)).

       Next, Green contends that the ALJ erred by discrediting Dr. Boen’s opinion based on

hospital reports that she had “normal judgment and thought content.” (AR 19). Green is correct

that the ALJ did not explain how “judgment and thought content” are related to her concentration

and memory. To that extent, the ALJ erred by not “build[ing] an accurate and logical bridge

from the evidence to his conclusion . . . .” Chase v. Astrue, 458 F. App’x 553, 556-57 (7th Cir.

2012) (citations and internal quotation marks omitted). However, because the ALJ provided

other good reasons for rejecting Dr. Boen’s opinion as to Green’s ability to concentrate and

recall instructions, this error is harmless. See Shramek v. Apfel, 226 F.3d 809, 814 (7th Cir.

2000) (explaining that harmless errors are those that do not ultimately impact the outcome of the

determination).

       Therefore, the ALJ provided sufficient justification for rejecting Dr. Boen’s opinion

regarding Green’s concentration and memory in assigning her mental RFC, and his decision will


                                                 8
not be disturbed.

       B. The RFC Is Supported by Substantial Evidence

       Green’s next argument is that the ALJ did not provide adequate support for the mental

limitations assigned in the RFC. Green asserts that the ALJ: (1) rejected all medical health

opinions of record regarding her mental limitations such that the RFC is not supported by any

medical evidence of record; and (2) the ALJ did not account for limitations caused by her sleep

apnea and insomnia.

       Contrary to Green’s first argument, the ALJ adequately supported the limitations

assigned in the mental RFC. For example, the ALJ assigned great weight to the state agency

psychologists’ opinions that Green had mild limitations with activities of daily living and social

functioning; moderate limitations in maintaining concentration, persistence, or pace; and

moderate limitations in understanding and remembering detailed instructions. (AR 19

(referencing AR 140, 152)). The ALJ also assigned partial weight to Dr. Boen’s conclusions that

Green’s concentration and long-term memory were mildly deficient, her immediate recall was

normal, and her “fund of information and level of intelligence were normal.” (AR 19

(referencing AR 440-41)). Finally, the ALJ cited Dr. Kamineni’s report that Green has normal

attention span and that her memory is intact. (AR 19 (referencing AR 446)).

       Furthermore, other than one finding in Dr. Boen’s report regarding Green’s memory and

concentration, which was discussed supra, Green does not identify any medical source of record

who would support a more restrictive mental RFC. It is axiomatic that Green, as the claimant,

bears the “burden of supplying adequate records and evidence to prove [her] claim of disability.”

Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir. 2004) (citing 20 C.F.R. § 404.1512(c); Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987)). In failing to present evidence that her mental limitations


                                                 9
are more severe than determined by the ALJ, Green has failed to satisfy that burden. See Flener

ex rel. Flener v. Barnhart, 361 F.3d 442, 448 (7th Cir. 2004) (“[T]he primary responsibility for

producing medical evidence demonstrating the severity of impairments remains with the

claimant.” (citation omitted)).

       Green’s second argument fares no better. Although Green testified that she experiences

trouble sleeping and must nap for two hours every day, she did not testify that these conditions

inhibit her ability to work. (See AR 116-17). Similarly, upon examination in March 2014,

August 2014, and March 2015, Green reported not sleeping well at night and/or being fatigued

during the daytime, but she did not report any difficulties working or completing daily activities

as a result. (See AR 568, 576, 578, 744). Even on appeal, Green does not point to testimony or

evidence of record indicating that her sleep apnea or insomnia limits her ability to work.

       In sum, the ALJ provided adequate support for the mental limitations assigned in the

RFC, and therefore, the Court will not order a remand of his decision.

       C. The Credibility Determination Is Not Flawed

       In her last argument, Green asserts that the ALJ erred by finding that her symptom

testimony was not credible. Specifically, Green argues that the ALJ: (1) did not consider

evidence that she struggles to accomplish daily activities; and (2) erroneously discredited her

testimony based on a lack of supporting evidence in the record.

       An ALJ’s credibility determination is entitled to special deference because the ALJ is in

the best position to evaluate the credibility of a witness. See Powers v. Apfel, 207 F.3d 431, 435

(7th Cir. 2000); Nelson v. Apfel, 131 F.3d 1228, 1237-38 (7th Cir. 1997). If an ALJ’s

determination is grounded in the record and he articulates his analysis of the evidence “at least at

a minimum level,” Ray v. Bowen, 843 F.2d 998, 1002 (7th Cir. 1988) (citation omitted), creating


                                                 10
“an accurate and logical bridge between the evidence and the result,” Ribaudo v. Barnhart, 458

F.3d 580, 584 (7th Cir. 2006) (citation omitted), his determination will be upheld unless it is

“patently wrong,” Powers, 207 F.3d at 435; see Carradine v. Barnhart, 360 F.3d 751, 754 (7th

Cir. 2004) (remanding an ALJ’s credibility determination because the ALJ’s decision was based

on “serious errors in reasoning rather than merely the demeanor of the witness”); Herron v.

Shalala, 19 F.3d 329, 335 (7th Cir. 1995) (“[Because] the ALJ is in the best position to observe

witnesses, [courts] usually do not upset credibility determinations on appeal so long as they find

some support in the record and are not patently wrong.” (citations omitted)).

                1. Daily Activities

        First, Green argues that the ALJ ignored evidence that she struggles in performing daily

activities. An ALJ may consider the “consistency of the individual’s statements with other

information in the case record, including reports and observations by other persons concerning

the individual’s daily activities, behavior, and efforts to work.” SSR96-7p, 1996 WL 374186, at

*6 (July 2, 1996).4 However, the Seventh Circuit has “cautioned the Social Security

Administration against placing undue weight on a claimant’s household activities in assessing

the claimant’s ability to hold a job outside the home.” Mendez v. Barnhart, 439 F.3d 360, 362

(7th Cir. 2006) (collecting cases). The ALJ must be cognizant of the “differences between

activities of daily living and activities in a full-time job . . . .” Bjornson v. Astrue, 671 F.3d 640,

647 (7th Cir. 2012).

        At the administrative hearing, Green testified that she gets anxious around crowds of

unfamiliar people and that some days her anxiety prevent her from concentrating or “think[ing]



        4
          Social Security Ruling 96-7p, was superseded by Social Security Ruling 16-3p, 2016 WL 1119029 (Mar.
16, 2016), in March 2016, but Social Security Ruling 96-7p governed at the time the ALJ issued his decision.
Accordingly, SSR 96-7p applies to this case.
                                                     11
straight.” (AR 107-08). She testified that due to her mental impairments, her husband does the

gardening, and her daughter usually cooks her meals, or she receives assistance in preparing

meals. (AR 110-11, 113). Green testified that she folds laundry, but she needs her husband to

take the laundry out of the washer and put it in the dryer. (AR 114-15). Green also testified that

she takes care of her own personal hygiene. (AR 111-12).

       Green stated that she goes grocery shopping for about 20 minutes every other week

accompanied by her daughter. (AR 114). She looks at Facebook on a computer for about 10

minutes once every couple of days; reads a newspaper every day but does not read any books;

and watches television but does not watch programs that are longer than a half-hour, and

sometimes discusses the shows with her husband. (AR 112-14). Green testified that she likes to

go fishing but she can only do so on “good days.” (AR 116).

       The ALJ explained why he did not find Green’s testimony entirely credible at step three

and in crafting the RFC. For example, the ALJ discredited Green’s testimony regarding her

difficulties concentrating and focusing, her struggles with social anxiety, and her difficulties in

daily living. The ALJ did so because Green stated that goes shopping with her daughter (AR 12,

17, 18); she takes care of her own hygiene (AR 12); she regularly reads the newspaper (AR 12);

and she is able remember plot points from a half-hour long television program (AR 12). The

ALJ also noted Green’s testimony that her daughter “may make breakfast” in the mornings; her

daughter helps her cook; and her husband cares for their garden. (AR 12). Finally, as discussed

infra, the ALJ found that medical evidence of record contradicted Green’s testimony regarding

the severity of her mental impairments.

       To summarize, the ALJ was clearly aware of Green’s testimony that she experiences

some difficulties in performing daily activities, as he reviewed her testimony at step three and in


                                                 12
crafting the RFC. See Buckhanon ex rel. J.H. v. Astrue, 368 F. App’x 674, 678-69 (7th Cir.

2010) (reading the ALJ’s decision does not require “tidy packaging”; rather, the Court reads it

“as a whole and with common sense” (citations omitted)). Green’s argument that the ALJ erred

by not discussing all the difficulties described in her testimony fails because the ALJ is not

required to “mention every snippet of evidence in the record,” where, as here, he connects the

evidence to the conclusion. Arnett, 676 F.3d at 592. Therefore, the ALJ’s consideration of

Green’s daily activities does not require a remand.

               2. The Objective Medical Evidence

       Finally, Green argues that the ALJ erred in discrediting her testimony because it was not

supported by objective medical evidence of record. Green is correct that “an ALJ may not

discredit testimony of pain solely because there is no objective medical evidence to support it.”

Myles v. Astrue, 582 F.3d 672, 677 (7th Cir. 2009) (citing Villano v. Astrue, 556 F.3d 558, 562

(7th Cir. 2009)). However, again, “[t]he administrative law judge is not required or indeed

permitted to accept medical evidence if it is refuted by other evidence—which need not itself be

medical in nature . . . .” Simila, 573 F.3d at 515 (citation and internal quotation marks omitted).

       Here, the ALJ’s adverse credibility determination was based on more than a lack of

supporting medical evidence. The ALJ cited Dr. Kamineni’s report that Green had “normal

social interaction . . . normal concentration for her recent and [her] remote memory being intact,”

which contradicts Green’s testimony regarding her social anxiety and her inability to

concentrate. (See AR 18 (referencing AR 446)). Additionally, as discussed supra, the ALJ

determined that Green’s daily activities did not support the assignment of more severe

limitations.

       In any event, the assigned RFC allows for the performance of simple, repetitive tasks; a


                                                 13
flexible pace; no tasks requiring intense focus or attention for prolonged periods; and no sudden

or unpredictable workplace changes. (AR 13). Thus, the “ALJ did not totally discount [Green’s]

testimony regarding” the limitations described in her testimony. Schmidt v. Astrue, 496 F.3d

833, 843 (7th Cir. 2007). Accordingly, the ALJ’s credibility determination concerning Green’s

symptom testimony was not “patently wrong,” and will be upheld. Powers, 207 F.3d at 435.

                                      V. CONCLUSION

       For the foregoing reasons, the decision of the Commissioner is AFFIRMED. The Clerk

is directed to enter a judgment in favor of the Commissioner and against Green.

       SO ORDERED.

       Entered this 29th day of November 2018.

                                                     /s/ Susan Collins
                                                     Susan Collins
                                                     United States Magistrate Judge




                                                14
